oe internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 3-plr-106476-99 date sep legend company d1 d2 d3 d4 state shareholders ac plr-106476-99 dear this letter responds to the letter submitted on company's behalf dated date as supplemented requesting a ruling under sec_1362 of the internal_revenue_code that company's s_corporation_election was inadvertently invalid facts the following facts have been represented company was incorporated on d4 under the laws of state as of d2 company had a variety of classes of common and preferred_stock outstanding company elected to be classified as an s_corporation effective d3 in order to satisfy the single class of stock requirement of sec_1361 company redeemed all outstanding shares cf preferred_stock prior to d3 however as of d3 not all outstanding classes of common_stock had identical liquidation and distribution rights when company became aware of the significance of the distinctions company began proceedings to redeem one of the outstanding classes of common_stock the redemption was effective on d4 after the redemption all outstanding shares of stock in company had identical liquidation and distribution rights during the period from d3 to d4 company did not make any distributions with respect to its stock company and its shareholders agree to make any adjustments necessary consistent with the treatment of company as an s_corporation as may be required law and analysis - sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that subject_to certain exceptions a corporation is treated as having only one class of stock if all outstanding plr-106476-99 shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock are disregarded in determining whether a corporation has more than one class of stock sec_1362 provides in part that if an election under a by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we hold that company's s_corporation_election was inadvertently invalid within the meaning of sec_1362 consequently we rule that company will be treated as an s_corporation beginning d3 and thereafter unless company’s s election otherwise terminates under sec_1362 this ruling is contingent on company and all shareholders treating company as having been an s_corporation for the period beginning d3 and thereafter accordingly all shareholders in determining their respective income_tax liabilities for the period beginning d3 and thereafter must include their pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 - except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding the effects of any redemption further no opinion is expressed regarding whether company is otherwise eligible to be an s_corporation in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives plr-106476-99 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely _ we er abe os hao william p o'shea branch chief branch office of assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes cf
